                                                                                    ;ILED
                                                                                  ASHEYTLLE ilC

                IN TI{E LINITED STATES DISTRICT COURT       MAR 01 2019
            FOR TFM WESTERN DISTRICT OF NORTH CAROLINA
                           ASFIEVILLE DIVISION          U3 DISTNIGT COURT
                                                       EIttT DISTRICT OF NC
                              DOCKET NO. 1 :18-CR-74

 UNITED STATES OF AMERICA
                                                   CONSENT ORDER AND
 V.                                              JUDGMENT OF FORFEITURE

 1) ANGELICA     MARIE NEzuS


       WHEREAS, the defendant, ANGELICA MARIE NERIS, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l u.s.c. S 853, 18 u.s.c. $ 924(d), and/or 28 u.s.c. S z46t (c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives her interest, if any, in the
property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. crim. p.32.2(b)(l) & (c)(2),the
                                                                           court finds
that there is the requisite nexus between the property and
                                                           the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED TI{AT thE                         fOIIOWiNg
property is forfeited to the United States:

            o   Savage Stevens 520,12 gauge shotgun, serial number 132444G;
            o   Taurus   PTlll   Millennium G2, 9mm caliber handgun, serial
                number TJR43794;
            o   Anderson Manufacturing AM-15, 5.56 caliber rifle, serial number
                15170082; and
            .   Bryco Arms Jennings J-22, .22 caliber handgun, no visible serial
                number.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

       Ifand to the extent required by Fed' R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture '

       As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or iocal law enforcement
authorities upon such legal process as they, in their sole discretion, deem
                                                                                  to be
                                                                             process or
legally sufficient, and *uirr.r any and ail right to further notice of such
such destruction.


                                           2
       Any person, other than the defendant, asserting any legal interest in the
property ndy, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

       Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorizedto conduct any discovery needed
to identif,r, locate or dispose of the properfy, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(cX2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(bX4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:



              D.LETZRING
Assistant United States Attorney

 0uarl,u;r>
ANGELICA MARIE NERIS                       RENAE ALT-S
Defendant                                  Attorney for Defendant


                                           Signed:   har/t /*,zots

                                           W. CARLETO            CALF
                                           United States       rate Judge
                                           Western Distr t of North Carolina
